DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3 and 6-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/18/2021.
Response to Amendment
	The amendment filed 1/13/2022 is entered and fully considered.
Response to Arguments
The amendment requires measuring physical properties of the layer by one of ellipsometry or reflectometry while the plurality of leadframes are in the process line. Applicant argues the prior art does not teach measurement occurring while the plurality of leadframes are in the process line. The examiner notes that the term “process line” can be interpreted to include steps performed in batches. Accordingly, a separate load lock such as the one used in AGGARWAL to perform measurement can be part of a “process line” that includes other substrates. The claim only requires successively feeding leadframes into the process line, therefore the feeding can be done in successive batches that are in different stages of the “process line”. Furthermore, the examiner notes that continuously measured thickness of a deposited layer by [0033].
Applicant argues that the AGGARWAL reference only teaches an ellipsometry method performed on a process wafer in a load lock. Applicant argues the use of AGGARWAL is impermissible hindsight because processing semiconductors is a different field of endeavor from coating leadframes. The examiner is not persuaded by applicant’s argument because as indicated by SACAPANO the thickness of adhesion promotor increases adhesion. Accordingly, one of ordinary skill would have an interest in using known measurement techniques to determine coating thickness. Metrology and quality control have application across virtually all types of coatings. Therefore the examiner is not persuaded that the AGGARWAL reference is non-analogous art applied with impermissible hindsight.
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over SACAPANO et al. (WO2013/022404) in view of ZIELKE et al. (US 2007/0045786), AGGARWAL et al. (US 2010/0190343) and J.A. WOOLLAM Ellipsometry solutions FAQ section (Jan. 10, 2017); claim 4 is evidenced by BEAUDRY et al. “Dielectric tensor measurement from a single Mueller matrix image”.
Regarding claims 1-3,
SACAPANO teaches a method of manufacturing leadframes that includes depositing a Zn/Cr alloy onto the leadframe by electrolytic plating page 2, lines 1-8. The page 2 line 8. The reference does not teach providing a plurality of leadframes successively in a process line. However, ZIELKE teaches a method of continuously plating a lead frame [0044]. The continuous process reduces costs by increasing throughput [0020]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to provide the leadframe of SACAPANO continuously to reduce manufacturing costs.
SACAPANO teaches that higher thickness of the adhesion promotor will increase the adhesion page 2 line 6-8. However, the reference does not teach measuring the plating thickness with ellipsometry. However, AGGARWAL teaches that when processing an electronic substrate, an in-situ metrology tool can be used in combination with a feedback loop to ensure proper thickness of deposited layers [0052]. The controller similarly is an ellipsometer and the resulting information is used to alter (or implicitly not alter) the deposition or shut down the process module [0052]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use a feedback controller with the metrology tool of AGGARWAL to correct deposition thickness or shut down the apparatus if needed. Ellipsometry uses a polarized light source (p- and s- polarized light) and measures their reflectance as amplitude, tan(ψ), and phase difference, Δ.
	The prior art teaches using ellipsometry but does not teach a single wavelength (laser) ellipsometer. However, WOOLLAM pages 2-5 states that single wavelength ellipsometry is an older technique in the prior art for measuring film thickness. Although the newer techniques analyze a spectrum of light, one of ordinary skill in the art would appreciate that single wavelength ellipsometry can be used instead of spectroscopic 
Regarding claim 4,
The dielectric tensors (at a single wavelength or over a spectral region) are determinable from the measurements (ψ and Δ) as evidenced by BEAUDRY.
Regarding claim 5,
	The claim does not require maintaining or altering any process parameters because the claim is satisfied by a resulting category shutting down the process line. As described above, AGGARWAL teaches using data from an ellipsometer to potentially shut down the process line if needed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/           Primary Examiner, Art Unit 1712